Case 19-31485-sgj11 Doc 77 Filed 02/23/21           Entered 02/23/21 16:08:48      Page 1 of 5



Melissa S. Hayward
  Texas State Bar No. 24044908
  MHayward@HaywardFirm.com
HAYWARD PLLC
10501 N. Central Expy., Suite 106
Dallas, Texas 75231
972.755.7100 (phone/facsimile)

ATTORNEYS FOR J&M FAMILY MANAGEMENT LLC

                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NOTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 In re:                                            §
                                                   §
 WEST HOUSTON MEMORY CARE LLC,                     §    Case No. 19-31485-sgj-11
                                                   §    Chapter 11
           Debtor.                                 §

                APPLICATION FOR ALLOWANCE AND PAYMENT OF
            ADMINISTRATIVE EXPENSES PURSUANT TO 11 U.S.C. § 503(B)(1)

          NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN
          RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
          BANKRUPTCY COURT AT 1100 COMMERCE STREET, SUITE 1254,
          DALLAS, TX 75242 BEFORE CLOSE OF BUSINESS ON MARCH 19, 2021,
          WHICH IS AT LEAST 24 DAYS FROM THE DATE OF SERVICE
          HEREOF.

          ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE
          CLERK, AND A COPY SHALL BE SERVED UPON COUNSEL FOR THE
          MOVING PARTY PRIOR TO THE DATE AND TIME SET FORTH
          HEREIN. IF A RESPONSE IS FILED A HEARING MAY BE HELD WITH
          NOTICE ONLY TO THE OBJECTING PARTY.

          IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY
          REQUESTED, THE RELIEF REQUESTED SHALL BE DEEMED TO BE
          UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
          THE RELIEF SOUGHT OR THE NOTICED ACTION MAY BE TAKEN.

          J&M Family Management LLC (“J&M”) files this Application for Allowance and Payment

of Administrative Expenses Pursuant to 11 U.S.C. § 503(B)(1) (the “Application”). In support of

the Application, the J&M respectfully represents the following:



APPLICATION FOR ALLOWANCE AND PAYMENT OF
ADMINISTRATIVE EXPENSES PURSUANT TO 11 U.S.C. § 503(B)(1)                            PAGE 1 OF 5
Case 19-31485-sgj11 Doc 77 Filed 02/23/21           Entered 02/23/21 16:08:48       Page 2 of 5




                                    I.      BACKGROUND

       1.      On or about July 13, 2012, J&M Family Management LLC (formerly known as

TLG Family Management LLC) entered into that certain Management Agreement and Marketing

and Accounting Services Agreement (the “Agreements”) with West Houston Memory Care, LLC

(the “Debtor”) whereby J&M provided management, marketing, and accounting services to the

Debtor for its dementia care facility located at 1725 Eldridge Parkway, Houston, Texas (the

“Facility”). True and correct copies of the Agreements are attached hereto as Exhibit 1 and

incorporated herein.

       2.      Pursuant to the terms of the Management Agreement, the Debtor was obligated to

pay management fees to J&M in an amount equal to the greater of $6,197.00 per month (the

“Minimum Monthly Management Fee”) or 5% of collected revenue for the immediately preceding

month. Additionally, J&M must be reimbursed for reasonable expenses incurred in connection

with the performance of J&M’s obligations under the Management Agreement, including

compensation of and benefits to employees.

       3.      Pursuant to the terms of the Marketing and Accounting Services Agreement, the

Debtor was obligated to pay compensation for marketing and accounting services to J&M in an

amount equal to the greater of $2,479.00 per month (the “Minimum Monthly Services Fee”) or

2% of collected revenue for the immediately preceding month.

       4.      On May 2, 2019 (the “Petition Date”), the Debtor and several of its affiliates

commenced these Chapter 11 Cases by filing voluntary petitions for relief under Chapter 11 of

Title 11 of the United States Code in the United States Bankruptcy Court for the Northern District

of Texas, Dallas Division (the “Bankruptcy Cases”).




APPLICATION FOR ALLOWANCE AND PAYMENT OF
ADMINISTRATIVE EXPENSES PURSUANT TO 11 U.S.C. § 503(B)(1)                              PAGE 2 OF 5
Case 19-31485-sgj11 Doc 77 Filed 02/23/21                  Entered 02/23/21 16:08:48   Page 3 of 5




       5.       On November 23, 2020, the Debtor filed a Motion for Orders (A) Authorizing Sale

of Assets Free and Clear of All Liens, Claims, and Encumbrances, Subject to Higher and Better Offers,

and (B) Approving the Assumption and Assignment of Executory Contracts and Unexpired Leases

Motion for Order seeking authorization to sell the Facility and substantially all of the Debtor’s

remaining assets to McFarlin GP Invest, LP (the “Buyer”) and to assume and assign certain

executory contracts and unexpired leases to the Buyer. The Court ultimately approved the sale,

and the sale closed at the end of January 2021. The Agreements were not assumed and assigned

to the Buyer, and J&M and the Buyer entered into a new management agreement contemporaneous

with the closing of the sale.

       6.       J&M continued to provide management, marketing, and accounting services to the

Debtor after the Petition Date and through the closing of the sale and is currently owed unpaid

post-petition management and service fees in the amount of $175,379.84 as detailed on the

Payables Aging Report attached hereto as Exhibit 2 and incorporated herein.

       7.       Accordingly, J&M respectfully requests that the Court issue an order allowing J&M

an administrative claim pursuant to 11 U.S.C. § 503(b)(1)(A) for its unpaid post-petition

management and service fees for the period from the Petition Date to January 12, 2021 in the

amount of $175,379.84.1

                                II.    ARGUMENT & AUTHORITY

       8.       Bankruptcy Code section 503(b)(1)(A) provides that: “After notice and a hearing,

there shall be allowed, administrative expenses, other than claims allowed under § 502(f) of this

title, including … the actual, necessary costs and expenses of preserving the estate.” 11 U.S.C. §

503(b)(1)(A).


1
       See In re Amber’s Stores, Inc., 193 B.R. 819, 824-25 (Bankr. N.D. Tex. 1996).


APPLICATION FOR ALLOWANCE AND PAYMENT OF
ADMINISTRATIVE EXPENSES PURSUANT TO 11 U.S.C. § 503(B)(1)                                 PAGE 3 OF 5
Case 19-31485-sgj11 Doc 77 Filed 02/23/21                   Entered 02/23/21 16:08:48             Page 4 of 5




        9.       In the period prior to assumption or rejection, the non-debtor party to an executory

contract is required to perform, but the contract is unenforceable as against the debtor until

assumption. See, e.g., NLRB v. Bildisco, 465 U.S. 513, 532 (1984). Nonetheless, “[i]f the debtor-

in-possession elects to continue to receive benefits from the other party to an executory contract

pending a decision to reject or assume the contract, the debtor-in-possession is obligated to pay

for the reasonable value of those services….” Id. at 531 (emphasis added).

        10.      A prima facie case under section 503(b)(1) may be established by evidence that (1)

the claim arises from a transaction with the debtor-in-possession; and (2) the goods or services

supplied enhanced the ability of the debtor-in-possession’s business to function as a going

concern.2

        11.      J&M continued to provide services to the Debtor post-petition until the closing of

the Sale, which ensured the Facility functioned as a going concern. J&M is therefore entitled to an

administrative claim for the unpaid post-petition management, marketing, and accounting services

for the period from the Petition Date to the date that the sale closed on January 29, 2021.

                                  III.     CONCLUSION AND PRAYER

        BASED UPON THE FOREGOING, J&M respectfully requests that the Court enter an

order: (i) granting J&M an allowed chapter 11 administrative claim pursuant to section

503(b)(1)(A) of the Bankruptcy Code in the amount of $175,379.84 for the Debtor’s unpaid post-

petition management, marketing, and accounting services owed under the Agreements for the

period from the Petition Date to January 12, 2021; and (ii) granting J&M such other and further

relief to which they may be entitled.



2 Matter of TransAmerican Natural Gas Corp., 978 F.2d 1409 (5th Cir. 1992); In re Coastal Carriers Corp., 128 B.R.
400, 403 (Bankr. D. Md. 1991); Kimzey v. Premium Casing Equipment, LLC, Civ. A. No. 16-CV-01490, 2018 WL
1321971, at *4 (W.D. La. March 14, 2018).


APPLICATION FOR ALLOWANCE AND PAYMENT OF
ADMINISTRATIVE EXPENSES PURSUANT TO 11 U.S.C. § 503(B)(1)                                            PAGE 4 OF 5
Case 19-31485-sgj11 Doc 77 Filed 02/23/21           Entered 02/23/21 16:08:48      Page 5 of 5




       DATED: February 23, 2021

                                         Respectfully submitted,

                                         HAYWARD PLLC

                                         By: /s/ Melissa S. Hayward
                                         Melissa S. Hayward
                                         Texas State Bar No. 24044908
                                         MHayward@HaywardFirm.com

                                         10501 N. Central Expy., Suite 106
                                         Dallas, Texas 75231
                                         972.755.7100 (phone/facsimile)

                                         ATTORNEYS FOR J&M FAMILY MANAGEMENT LLC

                                CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing Application for Allowance
and Payment of Administrative Expenses Pursuant to 11 U.S.C. § 503(B)(1) has been served
electronically via the Court’s CM/ECF system upon the parties receiving electronic notice.


                                                 /s/ Melissa S. Hayward
                                                 Melissa S. Hayward




APPLICATION FOR ALLOWANCE AND PAYMENT OF
ADMINISTRATIVE EXPENSES PURSUANT TO 11 U.S.C. § 503(B)(1)                            PAGE 5 OF 5
